Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 This action is in response to applicant’s communication filed on 9/28/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted prior art in combination with Jagt et al (US 8,957,428).
With respect to claim 1, Admitted prior art  teach a light emitting diode package structure, comprising: a substrate “10”having a mounting surface; a light emitting unit disposed on the mounting surface, the light emitting unit”20” having a light emitting surface; a wavelength conversion layer “40”disposed on the light emitting unit, the wavelength conversion layer having a light input surface facing the light emitting surface, a top light output surface”51” opposite to the light input surface, and a 
With respect to claim 1, Admitted prior art do not teach the light emitting diode package structure, wherein the top reflecting surface is located at a higher position than that of the light input surface, and is located at a lower position than that of the top light output surface.
Jagat et al teach the light emitting diode package structure having LED”2” and wavelength conversion layer”4a” and reflection layer””7”, wherein the top reflecting surface is located at a higher position than that of the light input surface, and is located at a lower position than that of the top light output surface”8”.(see  col.6, lines 48-59, (fig.1). It would have been obvious to on of ordinary skill in the art to form reflecting surface lower than the top light output surface of the wavelength converting layer for the benefit of producing LEDS with higher efficiency

With respect to claim 2, Admitted prior art teach the light emitting diode package structure, wherein the top reflecting surface of the reflective structure is parallel to the mounting surface (see fig.12 and para 0004 to par 0011).

With respect to claim 9, Admitted prior art  does not teach  the light emitting diode package structure, wherein an area of the light emitting surface is larger than an area of the light input surface. However it is well known in the art the light emitting diode package structure, wherein an area of the light emitting surface is larger than an area of the light input surface, for example ,see Moran (2019/0109268) fig.1A layer light emitting layer “120” is larger than wavelength converter layer “140”

With respect to claim 10, Admitted prior art teach the light emitting diode package structure, wherein the wavelength conversion layer “40”has an outer end that is limited in position on the reflective structure.(see fig.12 and para 0004 to par 0011).

With respect to claim 11, Admitted prior art teaches the light emitting diode package structure, wherein the reflective structure”50’” encloses a peripheral surface of the light emitting unit””20”.(fig.12)

With respect to claim 12, Admitted prior art teach the light emitting diode package structure, wherein the light emitting unit”20” includes a plurality of light emitting diodes “ 20,20” spaced apart from one another(see fig.14).

With respect to claim 13, Admitted prior art teach  the light emitting diode package structure, wherein the light emitting unit”20”  is separated from the reflective structure by at least one gap”70”(fig.14)

With respect to claim 14, Admitted prior art teach the light emitting diode package structure, further comprising a space-filling material that is filled in the at least one gap (fig.14, para 0009 to 0011).

With respect to claim 15, Admitted prior art teach the light emitting diode package structure, wherein the light emitting unit is separated from the reflective structure by at least one gap(fig.14, para 0009 to 0011).

With respect to claim 16, Admitted prior art teach  the light emitting diode package structure, further comprising a space-filling material that is filled in the at least one gap (para 0009 to para 0011)

With respect to claim 17, Admitted prior art teach the light emitting diode package structure, wherein the light emitting unit includes one or more light emitting diode chips, and the light emitting diode chip is a horizontal light emitting diode chip, a vertical light emitting diode chip, or a flip-chip light emitting diode chip (see para 0004-para 0011 and fig.12, fig.14)

Claims 3-4, 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                          Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art neither teach nor suggust the light emitting diode package structure, wherein the top reflecting surface of the reflective structure is tilted at a predetermined angle relative to the mounting surface, and the predetermined angle is larger than 0 degrees and smaller than 90 degrees” as shown in fig.4-5,9-10.
The following is a statement of reasons for the indication of allowable subject matter: Prior art neither teach nor suggust “the light emitting diode package structure, further comprising a light-permeable body” 60” being disposed on the top reflecting surface and in contact with the side light output surface of the wavelength conversion layer.” as shown in fig. 2-3,5-6,8,10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8a m to 4.30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816